United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF HOMELAND SECURITY,
)
TRANSPORTATION SECURITY
)
ADMINISTRATION, Los Angeles, CA, Employer )
__________________________________________ )
M.A., Appellant

Appearances:
Daniel M. Goodkin, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0120
Issued: January 8, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On October 18, 2019 appellant, through counsel, filed a timely appeal from an April 12,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the April 12, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP properly found that appellant received an overpayment
of compensation in the amount of $24,613.05 because he concurrently received Social Security
Administration (SSA) age-related retirement benefits and FECA wage-loss benefits, for the period
September 1, 2011 through October 13, 2018, without an appropriate offset; (2) whether OWCP
established that appellant was at fault in the creation of the overpayment thereby precluding waiver
of recovery of the overpayment; and (3) whether OWCP properly required recovery of the
overpayment by deducting $500.00 every 28 days from appellant’s continuing compensation
payments.
FACTUAL HISTORY
On December 21, 2010 appellant, then a 65-year-old supervisory transportation security
officer (screener), filed a traumatic injury claim (Form CA-1) alleging that on December 9, 2010
he sustained a left ankle sprain, slipped disc, and left lower back sprain when his foot caught on
the edge of a stair while in the performance of duty. He stopped work on that same date. The
employing establishment noted that appellant’s retirement coverage was under the Federal
Employees Retirement System (FERS). OWCP initially accepted the claim for lumbar sprain, and
left hip and thigh sprain, and later expanded acceptance of the claim to include left inguinal hernia
and aggravation of degenerative lumbar disc disease.
OWCP paid appellant wage-loss compensation for total disability on the supplemental rolls
from January 24 through November 18, 2011 and on the periodic rolls from November 20, 2011
through October 20, 2012.
In a letter dated November 29, 2011, OWCP explained appellant’s entitlement to
compensation benefits. It advised him that, if he was covered under FERS, it must deduct at least
part of his SSA retirement benefit to which he would be entitled based on age, explaining that a
portion of a FERS benefit was included in SSA retirement benefits. Appellant was therefore
advised to notify OWCP immediately after filing for or receiving SSA retirement benefits.
Appellant returned to full-time modified work on October 1, 2012.4 He did not receive
FECA wage-loss compensation again until February 13, 2013.
OWCP paid appellant
compensation for loss of wage-earning capacity on the supplemental rolls from February 13
through August 24, 2013 and on the periodic rolls from August 24 through October 19, 2013.
Appellant did not receive wage-loss compensation from October 20 until November 22, 2013. His
modified work accommodation was withdrawn effective November 20, 2013. OWCP paid
appellant wage-loss compensation for total disability on the supplemental rolls from November 22
through December 14, 2013 and on the periodic rolls from December 15, 2013 through
March 9, 2015.
By decision dated March 10, 2015, OWCP reduced appellant’s compensation effective on
that date based on his capacity to earn wages as a security guard. It paid him compensation for
loss of wage-earning capacity on the supplemental rolls from March 10 through April 4, 2015 and
on the periodic rolls from April 5, 2015 through October 13, 2018.

4

Appellant received wage-loss compensation from October 1 to 20, 2012, which was determined to be an
overpayment of compensation by decision dated December 5, 2012.

2

In an undated EN1032 form received October 11, 2012 and in EN1032 forms dated
September 25, 2014; November 12, 2015; and October 5, 2016, appellant indicated that he was
not in receipt of SSA benefits as part of an annuity for federal service.5 In EN1032 forms dated
October 5, 2017 and October 1, 2018, he indicated that he was not in receipt of SSA benefits as
part of an annuity for federal service, but asserted that he was in receipt of monthly SSA payments
to which he was entitled after age sixty-five.
On November 2, 2017 OWCP forwarded a FERS/SSA dual benefits calculation form to
SSA.
The form as completed by SSA, was received by OWCP on October 26, 2018, and
indicated that, with FERS, appellant was entitled to monthly payments of $960.80 effective
September 2011; $995.30 effective December 2011; $999.70 effective January 2012; $1,016.60
effective December 2012; $1,026.80 effective January 2013; $1,042.20 effective December 2013;
$1,084.80 effective January 2014; $1,103.20 effective December 2014 and December 2015;
$1,106.50 effective December 2016; and $1,128.60 effective December 2017. Without his federal
service contribution, he was entitled to a monthly payment rate of $732.50 effective
September 2011; $758.80 effective December 2011 and January 2012; $771.60 effective
December 2012 and January 2013; $783.10 effective December 2013 and January 2014; $796.40
effective December 2014 and December 2015; $798.70 effective December 2016; and $814.60
effective December 2017.
In a FERS offset calculation form dated November 2, 2018, OWCP documented its
calculation of the total overpayment in the amount of $24,613.05 for the period September 1, 2011
through October 13, 2018. It determined that, during the 91 days from September 1 to
November 30, 2011, appellant received an overpayment in the amount of $684.90; during the 31
days from December 1 to 31, 2011 an amount of $241.70; during the 335 days from January 1 to
November 30, 2012 an amount of $2,660.49; during the 31-day period December 1 to 31, 2012 an
amount of $250.38; during the 334-day period January 1 to November 30, 2013 an amount of
$2,810.00; during the 31-day period December 1 to 31, 2013 an amount of $264.79; during the
334-day period January 1 to November 30, 2014 an amount of $3,322.02; during the 365-day
period December 1, 2014 to November 30, 2015 an amount of $3,691.71; during the 366-day
period December 1, 2015 to November 30, 2016 an amount of $3,701.83; during the 365-day
period December 1, 2016 to November 30, 2017 an amount of $3,703.75; and during the 317-day
period December 1, 2017 to October 13, 2018 an amount of $3,281.47.
On November 8, 2018 OWCP issued a preliminary determination that an overpayment of
compensation in the amount of $24,613.05 had been created. It explained that the overpayment
occurred because a portion of appellant’s SSA age-related retirement benefits that he received
from September 1, 2011 through October 13, 2018 included a prohibited FERS component that
was not offset from his FECA benefits. OWCP found him at fault in the creation of the
overpayment because he had not reported receipt of SSA retirement benefits on his EN1032 forms.
It provided an overpayment action request form and an overpayment recovery questionnaire (Form
OWCP-20) for appellant’s completion. OWCP informed him of the actions he could take and
allotted 30 days for him to respond.

The EN1032 forms signed by appellant provided: “Report any benefits received from the SSA which you receive
as part of an annuity under the FERS. DO NOT report any benefits received from the SSA on account of employment
in the private sector.” (Emphasis in the original).
5

3

On a December 7, 2018 overpayment action request form, appellant requested a
prerecoupment hearing before a representative of OWCP’s Branch of Hearings and Review. He
disagreed with OWCP’s finding regarding the fact and amount of overpayment, and requested
waiver of recovery of the overpayment. Appellant asserted that he had been informed by SSA that
he could collect SSA benefits while still employed. He also asserted that he had informed OWCP
that he was in receipt of SSA benefits, but did not know that his SSA benefits included a prohibited
FERS component.
A telephonic hearing was held on March 7, 2019. Counsel was in attendance.
On a Form OWCP-20 dated April 4, 2019 appellant noted a monthly gross income of
$1,160.00 in SSA benefits for himself, $1,781.00 in SSA benefits for his spouse, $2,057.00 in
FECA benefits, and $4,020.00 from his continued employment, for a total of $9,018.00 in monthly
income. He noted $6,449.00 in monthly expenses and assets of $25,360.00. Appellant attached
financial documentation to substantiate his expenses.
By decision dated April 12, 2019, OWCP’s hearing representative finalized the
preliminary determination, finding that an overpayment of compensation in the amount of
$24,613.05 occurred because appellant received FECA wage-loss compensation and SSA agerelated retirement benefits without the appropriate offset. She further found that he was at fault in
the creation of the overpayment because he had failed to report his SSA retirement benefits as he
had been instructed. The hearing representative required recovery of the overpayment by
deducting $500.00 every 28 days from appellant’s continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.6 Section 8116 limits the right of an employee to receive compensation. While an employee
is receiving compensation, he or she may not receive salary, pay, or remuneration of any type from
the United States.7
Section 10.421(d) of the implementing regulations requires that OWCP reduce the amount
of compensation by the amount of SSA age-related retirement benefits that are attributable to
federal service of the employee.8 FECA Bulletin No. 97-09 provides that FECA benefits have to
be adjusted for the FERS portion of SSA age-related retirement benefits because the portion of the
SSA benefit earned as a federal employee is part of the FERS retirement package, and the receipt
of FECA benefits and federal retirement concurrently is a prohibited dual benefit.9

6

5 U.S.C. § 8102(a).

7

Id. at § 8116.

8
20 C.F.R. § 10.421(d); see E.K., Docket No. 18-0587 (issued October 1, 2018); S.O., Docket No. 18-0254 (issued
August 2, 2018); L.J., 59 ECAB 264 (2007).
9

FECA Bulletin No. 97-09 (February 3, 1997).

4

ANALYSIS -- ISSUE 1
The Board finds that OWCP has established that appellant received an overpayment of
compensation.
OWCP found that an overpayment of compensation had been created as of September 1,
2011 based on evidence received from SSA with respect to age-related retirement benefits paid to
appellant. A claimant cannot receive both FECA compensation for wage-loss and SSA age-related
retirement benefits attributable to federal service for the same period.10 The information provided
by SSA indicated that appellant received SSA age-related retirement benefits that were attributable
to federal service during some periods that he also received FECA wage-loss compensation.
OWCP has therefore established fact of overpayment.11
The Board finds however that the amount of overpayment is not in posture for decision.
The Board finds that OWCP improperly calculated appellant’s overpayment for the period
September 1, 2011 through October 13, 2018. The record establishes that he intermittently
returned to work in different positions after his initial period of disability. Following his
December 9, 2010 injury, appellant returned to work on October 1, 2012. The record reflects that
he did not receive FECA wage-loss compensation from October 1, 2012 to February 13, 2013.
OWCP again paid appellant FECA wage-loss compensation based upon his loss of wage-earning
capacity as of February 13, 2013. The record reflects that he did not receive FECA wage-loss
compensation from October 20 to November 22, 2013. In the FERS offset calculation form dated
November 2, 2018, OWCP found that appellant had received an overpayment in the amount of
$24,613.05, seemingly without deducting the periods October 1, 2012 to February 13, 2013 and
October 20 to November 22, 2013 when he had not received FECA wage-loss compensation.
Consequently, the SSA benefits appellant received during the period were not a prohibited dual
benefit and should not have been included in the overpayment calculation.
On remand OWCP shall determine the exact amount of the overpayment of compensation
and the correct dates during which the overpayment occurred. It should then issue a new
preliminary overpayment determination, with an overpayment action request form, an
overpayment recovery questionnaire, and instructions for appellant to provide supporting financial
information. After this and other such further development as deemed necessary, OWCP shall
issue a de novo decision.12
CONCLUSION
The Board finds that the case is not in posture for decision.

10

Supra notes 8 and 9; see also M.S., Docket No. 18-0740 (issued February 4, 2019); E.K., supra note 8.

11

See L.B., Docket No. 19-1322 (issued January 27, 2020).

12

In light of the Board’s disposition as to issue 1, the remaining issues are rendered moot.

5

ORDER
IT IS HEREBY ORDERED THAT the April 12, 2019 decision of the Office of Workers’
Compensation Programs is affirmed in part and set aside in part and the case is remanded for
further proceedings consistent with this decision of the Board.
Issued: January 8, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

6

